(On the application for rehearing by Nioholls, C. J.
'The oxiinion of the court was delivered by
Blanchard, J.
For reasons assigned in the opinion of the court in the case of the State of Louisiana vs. The Louisiana Debenture Company, Limited, No. 13,105 on the docket of the court, and in the ease of the Stare of Louisiana vs. The New Orleans Debenture Company, Limited, No. 33,110 on the docket of the court — this day decided — it is ordered, adjudged andulecreed that the judgment appealed from, in so far as the same decrees filie nullity and forfeiture of defendant’s .charter, be affirmed, and that the judgment, in so far as it appoints a -receiver or liquidator, be reversed, reserving to the State of Louisiana • and all other parties in interest all rights under the law relative to the ^appointment of a receiver or liquidator to take charge of, liquidate ;and settle the affairs of said corporation — costs of both courts to be .burne by the defendant.